Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species 1 (Figs. 1-3 and 6-7), claims 1-6, 8-11 and 19-20 in the reply filed on 10/20/2021 is acknowledged.  Claims 7 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 1-6, 8-11 and 19-20 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner cavity” in claims 4-5, “the inner cavity is divided into a first chamber and a second chamber along the axis direction, the inner core is rotatably provided in the first chamber, the inner diameter of the second chamber is smaller than the outer diameter of the inner core, the side wall of the expansion screw (31) surrounding the second chamber is provided with a gap, and the gap extends along the axis direction of the expansion screw (31) and penetrates through the inside and outside of the side wall; when the inner core (32) rotates along the first direction, the inner core (32) moves toward the second chamber and expands the expansion screw” in claim 5 and “one end of the inner core (32) close to the second chamber is set as a tapered shape, and the other end is provided with a rotary knob” in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The limitations “the fastening nails are knocked in and fixed in the femoral condyle” and “fastening nails are knocked in and fixed in the tibia” claiming the human body which is considered non-statutory subject matter.  The applicant is advised to change the claim language to include "configured to" or “adapted to."
Claims 2-6, 8-11 and 19-20 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 20 recite the limitation “the fastening nail”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Goble et al. (4960420) “Goble”. 
Regarding claim 1, as best understood, Goble discloses a ligament fixator 10 (Fig. 1) in a knee surgery for fixing collateral ligaments of a knee or preventing the injury of the patellar tendon at the tibial tubercle (abstract and Fig. 1 disclose a ligament fixation device fully capable of performing this intended use), comprising a fixing plate 10 and a plurality of fastening nails 11 wherein, the fastening nails 44 are respectively located at the edge of the same side face of the fixing plate (as shown in Fig. 1, the nails/spikes 11 are located and extend from the same face of plate 10 along the edges located on the two longer sides), when the fastening nails are knocked in and fixed in the femoral condyle, the fixing plate is abutted against the femoral condyle; when the fastening nails are knocked in and fixed in the tibia, the fixing plate is located outside the patellar tendon (the fixing plate in Goble discloses the structure of a fixing plate having fastening nails located along the edges and on the same side of the plate, this structure is fully capable of performing the claimed function of the fastening nails are knocked in and fixed in the femoral condyle, the fixing plate is abutted against the femoral condyle; when the fastening nails are knocked in and fixed in the tibia, the fixing plate is located outside the patellar tendon). 
Regarding claim 2, Goble discloses the fixing plate 10 is set as a rectangular platy structure (as shown in Fig. 1), four fastening nails are set and respectively located at four corners of the platy structure (four corners of plate 10 have spikes 11).
Regarding claim 3, Goble discloses the middle of the fixing plate 10 is provided with a mounting hole 14 (abstract and Figs. 1-2) penetrating through two side faces of the fixing plate (as shown in Figs. 1 and 8) and a screw assembly 40 for fixing the femoral condyle is penetrated into the mounting hole 14 (Fig. 8). 
Regarding claim 8, Goble discloses the diameter of one end of one side of a mounting hole 14 which is close to the fixing plate and is provided with the fastening nail is smaller than that of the other end (Fig. 2 discloses the diameter of the side of the hole 14 along the walls 12 and spikes 11 is smaller than the side that receives the screw). 
Regarding claim 9, Goble discloses the side wall of the mounting hole 14 is a sphere-arc shaped wall (as shown in Fig. 2). 
Regarding claim 11, Goble discloses tip of the fastening nail 11 is inclined toward the mounting hole 14 (as shown in Figs. 1-2).
Regarding claim 19, Goble discloses the corners of the fixing plate (1) are all rounded (Fig. 1 and Fig. 6 disclose the four corners are curved inwardly and rounded).
Regarding claim 20, as best understood, Goble discloses the fixing plate is also provided with a plurality of cylinder holes penetrating through the two side faces of the fixing plate (abstract and Figs. 1-2 disclose cylindrically shaped pin holes that receive cylindrical pins 15; claim 11) and the fixing plate and the fastening nail are of an integrated structure (col. 5, lin. 1-4 disclose the plate and the spikes 11 are made of a single unit). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (4960420) “Goble” in view of Collins et al. (6613053) “Collins”. 
Goble discloses the claimed invention of claims 1-3; except for the screw assembly is set as an expansion screw assembly, including an expansion screw having an inner cavity and an inner core embedded in the inner cavity; when the inner core moves from a first position to a second position, the expansion screw is expanded and abutted against the femoral condyle; the inner cavity is divided into a first chamber and a second chamber along the axis direction, the inner core is rotatably provided in the first chamber, the inner diameter of the second chamber is smaller than the outer diameter of the inner core, the side wall of the expansion screw surrounding the second chamber is provided with a gap, and the gap extends along the axis direction of the expansion screw and penetrates through the inside and outside of the side wall; when the inner core rotates along the first direction, the inner core  moves toward the second chamber and expands the expansion screw; wherein one end of the inner core (32) close to the second chamber is set as a tapered shape, and the other end is provided with a rotary knob. 
However, Collins teaches a similar fixator plate 10 (Fig. 1) comprising a screw assembly 13 (Fig. 2) is set as an expansion screw assembly (inner plug 15 is used to expand outer screw 14; Fig. 2 and col. 2, lin. 32-34), including an expansion screw 14 having an inner cavity 20 and an inner core 15 embedded in the inner cavity 20 (col. 2, lin. 55-61 disclose the insertion of inner core 15 into inner cavity 20); when the inner core moves from a first position to a second position, the expansion screw is expanded and abutted against the femoral condyle (col. 2, lin. 55-61 disclose the inner core 15 moves into the bore 20 which expands the screw assembly 13); the inner cavity 20 is divided into a first chamber 20b and a second chamber 20c along the axis direction (as shown in Fig. 2), the inner core 15 is rotatably provided in the first chamber (col. 2, lin. 26-28 disclose the inner core threadably engages the first chamber 20b which inherently means rotation of the threads), the inner diameter of the second chamber 20c is smaller than the outer diameter 15c of the inner core 15 (col. 2, lin. 29-31 disclose the outer diameter 15c is larger than dimeter of second chamber 20c), the side wall of the expansion screw 14 surrounding the second chamber 20c is provided with a gap (the slits 21 provide a gap, Fig. 2), and the gap extends along the axis direction of the expansion screw 14 (as shown in Fig. 2) and penetrates through the inside and outside of the side wall (Figs. 2 discloses the slits extends through the side wall of the second chamber 20c of expansion screw 14); when the inner core rotates along the first direction, the inner core  moves toward the second chamber and expands the expansion screw (as disclosed in col. 2, lin. 26-29); wherein one end of the inner core close to the second chamber is set as a tapered shape (Fig. 2 and col. 2, lin. 32-34), and the other end is provided with a rotary knob 15d (col. 2, lin. 44-46). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fixator plate in Goble to include the screw assembly is set as an expansion screw assembly, including an expansion screw having an inner cavity and an inner core embedded in the inner cavity; when the inner core moves from a first position to a second position, the expansion screw is expanded and abutted against the femoral condyle; the inner cavity is divided into a first chamber and a second chamber along the axis direction, the inner core is rotatably provided in the first chamber, the inner diameter of the second chamber is smaller than the outer diameter of the inner core, the side wall of the expansion screw surrounding the second chamber is provided with a gap, and the gap extends along the axis direction of the expansion screw and penetrates through the inside and outside of the side wall; when the inner core rotates along the first direction, the inner core  moves toward the second chamber and expands the expansion screw; wherein one end of the inner core (32) close to the second chamber is set as a tapered shape, and the other end is provided with a rotary knob, as taught and suggested by Collins, for using a screw assembly that provides a secure fixation that prevents disengagement of the screw assembly from the implantation site. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (4960420) “Goble” in view of Serhan et al. (2002/0143329) “Serhan”. 
As best understood, Goble discloses the claimed invention of claims 1-2 including the fastening nail 11 is of a conical shape (the tip of spikes 11 are conical/tapered; Figs. 1-2); except for the part of the fastening nail close to the fixing plate is provided with a plurality of ring- shaped grooves distributed along the axis direction.  However, Serhan teaches a similar fixator plate 1 (Fig. 2a) comprising fastening nails 15/17 (Fig. 2a), where the part of the fastening nail close to the fixing plate is provided with a plurality of ring- shaped grooves distributed along the axis direction (as shown in Figs. 2a and 2c).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fixator plate in Goble to include the part of the fastening nail close to the fixing plate is provided with a plurality of ring- shaped grooves distributed along the axis direction, as taught and suggested by Serhan, for allowing a stronger anchoring of the fixations nails against the surrounding bone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774